Order entered January 11, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01563-CV
                                     No. 05-12-01566-CV
                                     No. 05-12-01567-CV

            CONTINENTAL HERITAGE INSURANCE COMPANY, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F11-42292I

                                          ORDER
       The Court has before it appellant’s January 8, 2013 motion for exemption from filing

fees. The Court GRANTS the motion and ORDERS that appellant in this case is exempt from

paying the appellate filing fee.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE